Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 remain pending.

Specification
The disclosure is objected to because of the following informalities: 
Page 7 – Line 6 recites “the drive shaft 112” wherein it should recite “the driveshaft 114”;  
Page 11 – Line 11 recites “moments of inertial” wherein it should recite “moments of inertia”;
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 has two “periods” at the end of the claim.  
Appropriate correction is required.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With respect to Claim 10, Claim 10 recites how the dual rotor system of Claim 1 further comprises “means for applying braking forces selectively to the rotors”.  This claim has the term “means for” followed by functional language (“applying braking forces selectively to the rotors”) without identifying sufficient structure, material or acts for performing the claimed function.  Looking to the applicant’s original disclosure, the specification fails to identify any structure that is capable of performing the function of “applying braking forces selectively to the rotors”.   
Since the applicant has failed to specifically any structure/material for performing the described function, this limitation will be given the broadest reasonable interpretation as referring to refer to ANYTHING that is capable of “applying braking forces selectively to the rotors”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The examiner would also like to clarify how the “housing” of the motor is being interpreted since (based on the examiner’s understanding of the claimed invention) the “housing (112)” is not referring to a stationary casing of the motor but instead appears to be referring to the outer rotor of the dual rotor system.  This interpretation (that the identified “housing” (112) is rotating and acting as the outer rotor of the assembly) is based on the applicant’s description on how the second output shaft of the dual rotor assembly is “an extension of the housing” (see Page 4 – Lines 5-6), how bearings (132 & 134) are provided between the fixed structure (130) and the motor housing (112; see Page 7 – Lines 19-20), how power is supplied to the motor through a plurality of slip rings (136) disposed on an exterior surface of the motor to engage with corresponding brush assemblies (138) that are disposed on the fixed structure (see Page 7 – Line 25 through Page 8 – Line 3), AND how Figure 1 has three arrows that are indicating rotation (see the annotation of Figure 1 below) where a large rotating arrow is shown around the motor’s housing (112).

    PNG
    media_image1.png
    534
    669
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 5, 9, 11-14, 16 & 17 all have limitations contained within a set of parenthesis.  This renders each of the claims indefinite because it is not clear whether or not those limitations are a part of the claimed invention. To overcome this rejection, the items in parenthesis either need to be removed from the claims OR incorporated into the claim language.
To expedite prosecution, the examiner will consider all of the items in parenthesis as being claimed alternatives for their corresponding limitations.  For example, in Claim 1 “a first output shaft (or rotor)” is being interpreted as meaning that the dual rotor system can have either “a first output shaft” OR “a first output rotor”.  In Claim 4, the recitation of “slip rings (conductive tracks)” means that the motor further comprises either “slip rings” OR “conductive tracks”.  
Regarding Claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
To expedite prosecution, Claim 5 will be given the broadest reasonable interpretation that limitations following “such as” is not required.
The term “relatively” in Claim 7 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
To expedite prosecution, the claim will be given the broadest reasonable interpretation in that any length of the shafts could be considered to be “relatively long” and any distance between the rotors & universal joint can be considered to be “relatively close”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (US 2017/0342989 A1) (Cheng hereinafter).
Regarding Claim 1, Cheng discloses:  Dual rotor system (see Figure 1) comprising: 
a motor (2) comprising a housing (44; As noted above, the “housing” of the applicant’s invention is being interpreted as being a rotating element based on the disclosures on Page 4 & 7 and on what is shown in Figure 1.  The identified outer rotor (44) of Cheng appears to be structurally & operationally identical to the “housing” of the applicant’s invention) and a first output shaft (or rotor) (21) extending from a front (top) end of the motor (see Figure 1); and 
an extension (441) of the housing (44) extending from the front end of the motor (see Figure 1), said extension (441) being coaxial with the output shaft and functioning as a second output shaft (or rotor) (see Figure 1).  

Claims 1-3, 8 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gieras et al (US 2013/0181562 A1) (Gieras hereinafter).
Regarding Claim 1, Gieras discloses:  Dual rotor system (12) comprising: 
a motor (20) comprising a housing (32; As noted above, the “housing” of the applicant’s invention is being interpreted as being a rotating element based on the disclosures on Page 4 & 7 and on what is shown in Figure 1.  The identified outer rotor (32) of Gieras appears to be structurally & operationally identical to the “housing” of the applicant’s invention) and a first output shaft (or rotor) (46) extending from a front (top) end of the motor (see Figure 3); and 
an extension (38) of the housing (32) extending from the front end of the motor (see Figure 3), said extension (38) being coaxial with the output shaft (46) and functioning as a second output shaft (or rotor) (see Figure 3).  
Regarding Claim 2, Gieras discloses the invention as recited above in Claim 1, wherein Gieras further teaches:  further comprising: 
a first propeller (rotor) (72) driven by the first output shaft (46), in a first direction (see Figure 3; see Paragraph 29 – Lines 9-12; this describes how the first propeller (72) is rotated in a first direction); and 
a second propeller (rotor) (74) driven by the second output shaft (38), in a second direction opposite to the first direction (see Figure 3; see Paragraph 29 – Lines 9-12; this describes how the second propeller (74) is rotated in an opposite direction from the first propeller (72)); 
wherein, when the motor is powered, the rotors rotate in opposite directions (see Figure 3; Paragraph 29 – Lines 9-12).  
Regarding Claim 3, Gieras discloses the invention as recited above in Claim 1, wherein Gieras further teaches:  wherein: the two rotors are disposed on the same end of the motor (see Figure 3; This figure shows that both the first & second output shafts AND their corresponding propellers are disposed on the same axial side of the dual rotor system (12)).  
Regarding Claim 8, Gieras discloses:  A flying machine incorporating the dual rotor system of Claim 1 (Gieras teaches the “dual rotor system of Claim 1”, see the rejection of Claim 1 above.  FURTHERMORE, Gieras teaches how their dual-rotor assembly can be used for any number of applications, including aircraft (see Paragraph 29 – Lines 14-18).  So Gieras is disclosing a flying machine (an aircraft) that incorporates/uses their dual rotor motor assembly (which as noted above reads on Claim 1)).
Regarding Claim 13, this is a method claim directed to the apparatus as disclosed in Claim 2.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 13 is rejected under the same reasoning as those used to reject Claim 2.

Claims 1, 4 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al (US 7,026,738 B1) (Lynch hereinafter).
Regarding Claim 1, Lynch discloses:  Dual rotor system (see Figure 1) comprising: 
a motor (10) comprising a housing (40; As noted above, the “housing” of the applicant’s invention is being interpreted as being a rotating element based on the disclosures on Page 4 & 7 and on what is shown in Figure 1.  The identified outer rotor (40) of Lynch appears to be structurally & operationally identical to the “housing” of the applicant’s invention) and a first output shaft (or rotor) (18) extending from a front (top) end of the motor (see Figure 1); and 
an extension (20) of the housing (40) extending from the front end of the motor (see Figure 1), said extension (20) being coaxial with the output shaft (18) and functioning as a second output shaft (or rotor) (see Figure 1; the identified extension (20) acts as a second output shaft for the second rotor (24)).  

    PNG
    media_image2.png
    554
    842
    media_image2.png
    Greyscale

Regarding Claim 4, Lynch discloses the invention as recited above in Claim 1, wherein Lynch further teaches:  wherein the motor (10) is an electric motor (see Figure 1; see Column 1 – Lines 65-66), and further comprising: 
slip rings (conductive tracks) disposed on an exterior of the motor housing (see the annotation of Figure 1 below; The identified surfaces are conductive tracks that engage with respective brush devices (44) to conduct electricity (see Column 2 – Lines 42-46), and these conductive tracks are disposed on the axial exterior surface of motor housing (40)); 
brushes (44) cooperating with (contacting) the slip rings, and receiving electrical power from an external source (56) to power the electric motor (see the annotation of Figure 1 below; Column 2 – Lines 42-46).  

    PNG
    media_image3.png
    554
    842
    media_image3.png
    Greyscale

Regarding Claim 5, Lynch discloses the invention as recited above in Claim 1, wherein Lynch further teaches:  further comprising: at least one bearing disposed about the motor housing to support the motor (see the annotation of Figure 1 below; The examiner holds that while the Lynch does not explicitly identify these two-pairs of circles as being bearings, it can be appreciated that these would be bearings based on the fact that they have the same shape & hatching used to identify the other bearings (36 & 42) of the invention AND how the applicant describes in Column 2 – Lines 22-24 how the inner shell (28) is configured to provide “additional bearing support and structure”) with respect to a "fixed" external structure (12) (such as airframe or pylon).  

    PNG
    media_image4.png
    563
    842
    media_image4.png
    Greyscale


Claims 1, 2, 11-13, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radev (US 7,466,053 B1) (Radev hereinafter).
Regarding Claim 1, Radev discloses:  Dual rotor system (see Figure 7) comprising: 
a motor (see Figure 7; see Column 7 – Line 27; The application is directed to a dual-rotor electric traction motor) comprising a housing (22; As noted above, the “housing” of the applicant’s invention is being interpreted as being a rotating element based on the disclosures on Page 4 & 7 and on what is shown in Figure 1.  The identified outer rotor assembly (22) of Radev appears to be structurally & operationally identical to the “housing” of the applicant’s invention) and a first output shaft (or rotor) (26) extending from a front (top) end of the motor (see Figure 7); and 
an extension (39) of the housing (22) extending from the front end of the motor (see Figure 7), said extension (39) being coaxial with the output shaft (26) and functioning as a second output shaft (or rotor) (see Figure 7; Abstract).  
Regarding Claim 2, Radev discloses the invention as recited above in Claim 1, wherein Radev further teaches:  further comprising: 
a first propeller (rotor) (95 or 96) driven by the first output shaft (26), in a first direction (see Figure 7; Abstract; Radev describes how the two axial fans (95 & 96) are coupled to the first output shaft (26), which would result in these fans being driven by the first output shaft in a first direction); and 
a second propeller (rotor) (82 & 83) driven by the second output shaft (39 & 40), in a second direction opposite to the first direction (see Figure 7; see Abstract; Radev describes how two axial fans (82 & 83) are integrated into the outer rotor side flanges (38 & 39) of the outer rotor assembly (22), which would result in these fans as being driven by the second output shaft (where Claim 1 specifies the “extension of the housing” forms the second output shaft and the side flange (39) is being considered the “extension of the housing”).  Also, Radev describes how the revolving electromagnetic field causes the inner & outer rotors to rotate in opposite directions); 
wherein, when the motor is powered (see Column 20 – Lines 20-24), the rotors rotate in opposite directions (see Abstract).  
Regarding Claim 11, Radev discloses the invention as recited above in Claim 1, wherein Radev further teaches:  wherein: bearings of equal size are mounted to support both the inner and outer rotors to a "fixed" external structure (50; see the annotation of Figure 7 below; The two identified bearings are shown to be the same size) (such as airframe or pylon) (As noted above, the term “such as” renders the claim indefinite.  So the limitation is being given the broadest reasonable interpretation that the fixed external structure being specifically an airframe or pylon is optional).  

    PNG
    media_image5.png
    349
    760
    media_image5.png
    Greyscale

Regarding Claim 12, Radev discloses the invention as recited above in Claim 1, wherein Radev further teaches:  wherein: bearings of equal quantity are mounted to support both the inner and outer rotors to a "fixed" external structure (50; see the annotation of Figure 7 above) (such as airframe or pylon) (As noted above, the term “such as” renders the claim indefinite.  So the limitation is being given the broadest reasonable interpretation that the fixed external structure being specifically an airframe or pylon is optional).  
Regarding Claim 13, this is a method claim directed to the apparatus as disclosed in Claim 2.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 13 is rejected under the same reasoning as those used to reject Claim 2.
Regarding Claim 16, this is a method claim directed to the apparatus as disclosed in Claim 11.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 16 is rejected under the same reasoning as those used to reject Claim 11.
Regarding Claim 17, this is a method claim directed to the apparatus as disclosed in Claim 12.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 17 is rejected under the same reasoning as those used to reject Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 3,450,208 A) (Barton hereinafter) in further view of Gieras.
Regarding Claim 1, Barton discloses:  Dual rotor system (see Figure 1) comprising: 
a first output shaft (or rotor) (6); and 
an extension (11), said extension (11) being coaxial with the output shaft (6) and functioning as a second output shaft (or rotor) (see Fig. 1).  
Barton fails to disclose the dual rotor system further comprising:  a motor comprising a housing, the first output shaft (or rotor) extending from a front (top) end of the motor; and
the extension of the housing extending from the front end of the motor.
However, Gieras discloses a dual rotor system (12) comprising: 
a motor (20) comprising a housing (32; As noted above, the “housing” of the applicant’s invention is being interpreted as being a rotating element based on the disclosures on Page 4 & 7 and on what is shown in Figure 1.  The identified outer rotor (32) of Gieras appears to be structurally & operationally identical to the “housing” of the applicant’s invention) and a first output shaft (or rotor) (46) extending from a front (top) end of the motor (see Figure 3); and 
an extension (38) of the housing (32) extending from the front end of the motor (see Figure 3), said extension (38) being coaxial with the output shaft (46) and functioning as a second output shaft (or rotor) (see Figure 3).  
PLEASE NOTE, the proposed modification is to modify the rotorcraft of Barton such that their dual rotor system was driven by the electric motor as taught by Gieras (where Gieras describes in Paragraph 29 how their dual-rotor motor assembly has their rotors spinning in opposite directions AND can be used in aircraft applications, such as in the rotorcraft of Barton).  It is noted that a simple substitution of one known element (in this case, the dual rotor driving means of Barton) for another (in this case, the electric motor capable of driving dual rotors, as taught by Gieras) to obtain predictable results (in this case, an electric motor that is capable of driving dual rotors in opposite directions) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual rotor system of Barton such that the dual rotors were driven by an electric motor, as taught by Gieras.  
Regarding Claim 2, Barton in view of Gieras discloses the invention as recited above in Claim 1, wherein Barton further teaches:  further comprising: 
a first propeller (rotor) (3) driven by the first output shaft (6), in a first direction (see Figure 1); and 
a second propeller (rotor) (2) driven by the second output shaft (11), in a second direction opposite to the first direction (see Figure 1; see Column 5 – Lines 3-7); 
wherein, when the motor is powered, the rotors rotate in opposite directions (see Column 3 – Lines 57-73 & Column 5 – Lines 3-7).  
Regarding Claim 13, this is a method claim directed to the apparatus as disclosed in Claim 2.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 13 is rejected under the same reasoning as those used to reject Claim 2.

Claims 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton & Gieras as applied to Claims 1 & 13 (respectively) above, and further in view of Lodge (US 4,250,761 A) (Lodge hereinafter).
Regarding Claim 9, Barton (as modified by Gieras) discloses the invention as recited above in Claim 1, wherein while Barton does describe how an object of their invention is to provide a mechanism for driving two contra-rotating shafts so that the shafts with equal power load, torque & polar moments of inertia (see Column 2 – Lines 3-25), Barton & Gieras are silent regarding:  further comprising: mass added to one or both of the rotors (or propellers) so their moments of inertial are equal.  
However, Lodge teaches how it is known for rotors to carry a mass (37), whose arrangement being such that the total masses of all of the motors have moments of inertia substantially equal to the amount of inertia of the rotary member (5) and associated parts (see Column 4 – Lines 57-61).  This is describing how it is known that weight can be added to rotors (or other rotary members) to affect their moments of inertia.  So applying this teaching (of adding/arrangement masses to rotors to change their moments of inertia) to Barton (which describes having each contra-rotating shaft designed to have equal moments of inertia) would result in having “mass added to one or both of the rotors (or propellers) so their moments of inertia are equal”.
Adding weights to rotating elements is a well-known method of altering the rotation of such elements without requiring an entirely new rotating element to me manufactured.  
  Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the dual rotor system of Barton (as modified by Gieras) such that the dual rotors can have masses added to them to ensure their moments of inertia are equal, as taught by Lodge.  
Regarding Claim 14, this is a method claim directed to the apparatus as disclosed in Claim 9.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 14 is rejected under the same reasoning as those used to reject Claim 9.

Claims 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barton & Gieras as applied to Claims 1 & 13 (respectively) above, and further in view of Ribarov et al (US 8,464,511 B1) (Ribarov hereinafter).
Regarding Claim 10, Barton (as modified by Gieras) teaches the invention as recited above in Claim 1, wherein Barton & Gieras both fail to teach:  further comprising: means for applying braking forces selectively to the rotors.  
HOWEVER, Ribarov is also directed to a propulsion engine for a contra-rotating turboshaft, such as for a helicopter with contra-rotating main rotors (see Column 8 – Lines 1-4) where the co-rotating or contra-rotating propulsion stages 12 and 14 are also provided with variable pitch mechanisms for additional thrust control and braking capability (see Column 7 – Lines 32-35).
Modifying the helicopter of Barton to have the ability to selectively brake each of the contra-rotating propulsion stages (as taught by Ribarov) would allow the rotors to produce reverse thrust for braking and ground maneuvers (see Column 7 – Lines 30-32).
  Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the dual rotor system of Barton (as modified by Gieras) such that the dual rotors can have braking forces selectively applied to the rotors, as taught by Ribarov.  
Regarding Claim 15, this is a method claim directed to the apparatus as disclosed in Claim 10.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 15 is rejected under the same reasoning as those used to reject Claim 10.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 7,648,338 B1) (Welsh hereinafter) in further view of Gieras.
Regarding Claim 1, Welsh discloses:  Dual rotor system (see Figure 3) comprising: 
a first output shaft (or rotor) (14U); and 
an extension (14L), said extension (14L) being coaxial with the output shaft (14U) and functioning as a second output shaft (or rotor) (see Fig. 3).  
Welsh fails to disclose the dual rotor system further comprising:  a motor comprising a housing, the first output shaft (or rotor) extending from a front (top) end of the motor; and
the extension of the housing extending from the front end of the motor.
However, Gieras discloses a dual rotor system (12) comprising: 
a motor (20) comprising a housing (32; As noted above, the “housing” of the applicant’s invention is being interpreted as being a rotating element based on the disclosures on Page 4 & 7 and on what is shown in Figure 1.  The identified outer rotor (32) of Gieras appears to be structurally & operationally identical to the “housing” of the applicant’s invention) and a first output shaft (or rotor) (46) extending from a front (top) end of the motor (see Figure 3); and 
an extension (38) of the housing (32) extending from the front end of the motor (see Figure 3), said extension (38) being coaxial with the output shaft (46) and functioning as a second output shaft (or rotor) (see Figure 3).  
PLEASE NOTE, the proposed modification is to modify the aircraft of Welsh such that their dual rotor system was driven by the electric motor as taught by Gieras (where Gieras describes in Paragraph 29 how their dual-rotor motor assembly has their rotors spinning in opposite directions AND can be used in aircraft applications, such as in the aircraft of Welsh).  It is noted that a simple substitution of one known element (in this case, the dual rotor driving means of Welsh) for another (in this case, the electric motor capable of driving dual rotors, as taught by Gieras) to obtain predictable results (in this case, an electric motor that is capable of driving dual rotors in opposite directions) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual rotor system of Welsh such that the dual rotors were driven by an electric motor, as taught by Gieras.  

Claims 1 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 6,460,802 B1) (Norris hereinafter) in further view of Gieras.
Regarding Claim 1, Norris discloses:  Dual rotor system (see Figure 7) comprising: 
a motor (200; see Column 7 – Line 43) comprising a first output shaft (or rotor) (210) extending from a front (top) end of the motor (see Figure 7); and 
an extension (208) extending from the front end of the motor (see Figure 7), said extension (208) being coaxial with the output shaft (210) and functioning as a second output shaft (or rotor) (see Figure 7; see Column 7 – Lines 24-29).  
Norris fails to disclose the dual rotor system further comprising:  a motor comprising a housing; and
the extension being an extension of the housing.
However, Gieras discloses a dual rotor system (12) comprising: 
a motor (20) comprising a housing (32; As noted above, the “housing” of the applicant’s invention is being interpreted as being a rotating element based on the disclosures on Page 4 & 7 and on what is shown in Figure 1.  The identified outer rotor (32) of Gieras appears to be structurally & operationally identical to the “housing” of the applicant’s invention) and a first output shaft (or rotor) (46) extending from a front (top) end of the motor (see Figure 3); and 
an extension (38) of the housing (32) extending from the front end of the motor (see Figure 3), said extension (38) being coaxial with the output shaft (46) and functioning as a second output shaft (or rotor) (see Figure 3).  
PLEASE NOTE, the proposed modification is to modify the rotorcraft of Norris such that their dual rotors are driven by the electric motor as taught by Gieras (where the first & second output rotors are both being directly driven by the electric motor).  It is noted that a simple substitution of one known element (in this case, the gas turbine engine of Welsh) for another (in this case, the electric motor of Gieras) to obtain predictable results (in this case, a driving element capable of driving two rotors) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual rotor system of Norris such that the dual rotors were driven by an electric motor, as taught by Gieras.  

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norris & Gieras as applied to Claim 1 above, and in further view of Laskowitz (US 2,434,276 A) (Laskowitz hereinafter).
Regarding Claim 6, Norris as modified by Gieras teaches the invention as recited above in Claim 1, wherein Norris further discloses:  further comprising: a gimbal joint (222) to allow the rotors to tilt (see Column 7 – Lines 30-35), the gimbal joint being disposed between the motor and the rotors (see Figure 7; This figure shows how the gimbal (222) is disposed axially between the prime mover (200) of the power assembly (202) and the coaxial rotor set (206)).
While Norris does disclose that the gimbal joint allows the rotors to tilt, they are silent regrading in what directions the rotors are allowed to tilt.  So Norris & Gieras are both silent regarding the joint being specifically a universal joint.
However, Laskowitz is also directed to a tiltable dual counter-rotating rotor system (see Column 1 – Lines 1-5 & Figure 1) where the output shaft has a gimbal ring (31) disposed between the prime mover (19) and the first & second output rotors (10 & 11), wherein the gimbal connection allows for universal tilting movement of the rotors above the frame (see Column 6 – Lines 21-28).
Modifying the gimbal joint of Norris to be a universal joint (as taught by Laskowitz) would provide the benefit of increasing the versatility & flexibility of the dual rotor assembly by allowing the rotors to be tilted in any direction to maximize the amount of control a user has over the movement of the helicopter.
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the dual rotor system of Norris (as modified by Gieras) such that the dual rotors were supported by a universal gimbal joint, as taught by Laskowitz, to allow for greater control over the flight of the helicopter by allowing greater control over what direction the rotors are able to tilt.  
Regarding Claim 7, Norris as modified by Gieras & Laskowitz discloses the invention as recited above in Claim 6, wherein Norris further discloses:  wherein: the first and second output shafts (210 & 208, respectively) are relatively long (as noted above, the term “relatively long” is a relative term that renders the claim indefinite because it is not clear what shaft length would be considered to be “relatively long”.  Under the broadest reasonable interpretation of the limitation, the examiner would hold that the first & second output shafts could be considered “relatively long”.).
Norris (as modified by Laskowitz) further discloses:  the universal joint (As noted in the rejection of Claim 6, the gimbal joint (222) of Norris was modified into a universal joint in view of Laskowitz) is disposed relatively close to the rotors (Norris: see Figure 7; As noted above, the limitation “relatively close” is indefinite because the applicant’s original disclosure does not describe what scope is being claimed by these limitations.  Based on the broadest reasonable interpretation of these terms, the examiner holds that the first & second output shafts (210 & 208) of Norris can be considered to be “relatively close” to the gimbal/universal joint (222)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waltner (US 2017/0225573 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746